          Case 1:20-bk-11784-MB      Doc 97 Filed 04/27/21 Entered 04/27/21 14:28:21               Desc
                                      Main Document    Page 1 of 2


 Attorney or Party Name, Address, Telephone & FAX        FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 Joseph C. Delmotte (SBN 259460)
 jdelmotte@aldridgepite.com
 ALDRIDGE PITE, LLP
 4375 Jutland Drive, Suite 200
 P.O. Box 17933
 San Diego, CA 92177-0933
 Telephone: (858)750-7600
 Facsimile: (619) 590-1385




     Attorney for Movant
     Movant appearing without an attorney
                              UNITED STATES BANKRUPTCY COURT
                CENTRAL DISTRICT OF CALIFORNIA – SAN FERNANDO VALLEY DIVISION

 In re:                                                  CASE NO.: 1:20-bk-11784-MB
 VALLEY ENTERPRISES T.S. INC,                            CHAPTER: 7


                               Debtor(s)                        SUPPLEMENTAL NOTICE OF HEARING
                                                              TO BE HELD REMOTELY USING ZOOMGOV
                                                                        AUDIO AND VIDEO

                                                         HEARING DATE: May 28, 2021
                                                         HEARING TIME: 10:00 a.m.




 Movant: JPMORGAN CHASE BANK, N.A.

    1. The Movant has filed the following written notice or other pleading ("Notice") advising of a hearing to be
       held in the above-captioned case, on the date and time indicated above, before the Honorable Erithe A.
       Smith, United States Bankruptcy Judge (insert name of pleading and, if available, docket number):

           NOTICE OF MOTION AND MOTION FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. §
           362 (with supporting declarations) (PERSONAL PROPERTY)



    2. Please be advised that because of the COVID-19 pandemic, the Court will conduct the hearing
       using ZoomGov audio and video technology. Information on how to participate in the hearing using
       ZoomGov is provided on the following page of this notice.




November 2020                                        Page 1                ZOOMGOV HEARING NOTICE_ES_BK
        Case 1:20-bk-11784-MB         Doc 97 Filed 04/27/21 Entered 04/27/21 14:28:21                 Desc
                                       Main Document    Page 2 of 2


    3. Hearing participants and members of the public may participate in and/or observe the hearing using
       ZoomGov, free of charge.
    4. Individuals may connect by ZoomGov audio and video using a personal computer (equipped with
       camera, microphone and speaker), or a handheld mobile device with an integrated camera, microphone
       and speaker (such as an iPhone, iPad, Android phone or Android tablet). The connection can be initiated
       by entering the "Meeting URL" into a web browser on any of these devices, provided the device is
       connected to the Internet. Individuals connecting in this manner will be prompted for the Meeting ID and
       Password shown below.
    5. Individuals also may connect to the hearing by telephone only, using the telephone number provided
       below. Individuals connecting in this manner also will be prompted for the Meeting ID and Password.
    6. Neither a Zoom nor a ZoomGov account is necessary to participate in or observe the hearing, and no
       pre-registration is required.
    7. The audio portion of the hearing will be recorded electronically by the Court and constitute its official
       record.
    8. All persons are strictly prohibited from making any other recording of court proceedings, whether by
       video, audio, "screenshot," or otherwise. Violation of this prohibition may result in the imposition of
       monetary and non-monetary sanctions.
    9. The following is the unique ZoomGov connection information for the above-referenced hearing:


        Meeting URL: https://cacb.zoomgov.com/j/1608729903
        Meeting ID:    160 872 9903
        Password:      261955
        Telephone:     1 (669) 254 5252 or 1 (646) 828 7666


    10. More information on using ZoomGov to participate in this hearing is available on the Court's website at
        the following web address: https://www.cacb.uscourts.gov/news/zoom-video-hearing-guide-participants




    Date: April 27, 2021                              Aldridge Pite, LLP
                                                      Printed name of law firm (if applicable)


                                                      Jenelle C. Arnold
                                                      Printed name of individual Movant or attorney for Movant




November 2020                                         Page 2                 ZOOMGOV HEARING NOTICE_ES_BK
